El Juez PresideNte Señor Travieso
emitió la opinión del tribunal.
El presente es tal vez uno de los casos más importantes y de mayor trascendencia entre los sometidos a la decisión de este tribunal durante el curso de su existencia, pues en-vuelve problemas sociales y cuestiones jurídicas íntimamente relacionados entre sí, y entre ellos, la determinación de la regla que debe prevalecer en esta jurisdicción en cuanto a la capacidad de un contribuyente para iniciar un procedi-miento de injunction de la naturaleza del presente.
Antes de plantear, considerar y resolver las tres cuestio-nes fundamentales envueltas en este litigio, es conveniente que hagamos una síntesis de los hechos, sobre los cuales no existe controversia alguna.
*13El 27 de noviembre de 1942, la Asamblea Legislativa de Puerto Rico aprobó la Ley núm. 16 (Segunda y Tercera Sesiones Especiales, 1942, página 51), cuyos propósitos esen-ciales tales y como aparecen expresados en su título y en la Exposición de Motivos (sección 1) eran: declarar la existen-cia en Puerto Rico de un estado de emergencia grave ocasio-nado por la guerra; autorizar programas de trabajos de emergencia, para dar trabajo a los desempleados; autorizar proyectos de compensación de desempleo, auxilio, abarata-miento de precios y siembra y distribución de alimentos, etc. La dirección y supervisión del programa de emergencia fue-ron encomendados a un Consejo Insular de Emergencia inte-grado por el Gobernador y los Jefes de los ocho departa-mentos del Gobierno Insular, incluyendo al Auditor de Puerto Rico.
Para dar cumplimiento a los indicados propósitos, por La sección 14 de dicha ley se asignó “la suma de diez millones (10,000,000) de dólares, de cualesquiera fondos existentes en la Tesorería de Puerto Rico no destinados a otras atenciones, más el setenta (70) por ciento de los ingresos del Tesoro Insular por concepto de la recaudación del impuesto federal de rentas internas sobre espíritus destilados embarcados o que se embarcaren de Puerto Rico a Estados Unidos a partir del primero de noviembre de 1942”. De acuerdo con la misma sección 14, los diez millones de dólares de los fondos generales del Tesoro Insular debían destinarse así:
Al programa de trabajo de emergencia_$4, 000, 000
A trabajos de siembra y cultivo_ 4, 000, 000
A compensación de desempleo, auxilio, abaratamiento de precios, subsidios, etc_■_ 1,100i, 000
Para aumentar facilidades de transportación_ 900, 000
Los fondos procedentes de las rentas internas sobre el alcohol debían destinarse a los siguientes fines:
Al programa de trabajo de emergencia y siembra y cul-tivo de productos alimenticios, no menos del 50 por ciento *14de los ingresos totales del Tesoro Insular por el indicado concepto.
Para compensación de desempleo, auxilio, abaratamiento de precios, subsidios, etc. no menos del 20 por ciento del total ingresado en el Tesoro Insular por concepto del mencionado impuesto federal.
La mencionada Ley núm. 16, por ser de carácter urgente, empezó a regir inmediatamente después de su aprobación o sea el 27 de noviembre de 1942. Seis meses más tarde, en mayo 15 de 1943, la legislatura aprobó la Ley núm. 181 (Leyes de 1943, pág. 655), por virtud de la cual se enmendó el título de la Ley núm. 16 de 1942, con el propósito de “asig-nar fondos para la División de Bienestar Público del Depar-tamento de Sanidad, para comedores escolares, para escuelas maternales (nursery schools) y. para distribución gratis de alimentos excedentes (free surplus food distribution)”. La sección 14 de la citada Ley núm. 16 quedó enmendada y redac-tada de modo que se lea como sigue:
“Sección 14. — Para dar cumplimiento a los fines de esta Ley, por la presente se asigna la suma de diez y seis millones ($16,000,000) de dólares, o la parte ele ella que fuere necesaria en cualquier año económico a juicio del Consejo Insular de Emergencia, de cuales-quiera fondos existentes en la Tesorería de Puerto Eico no desti-nados a otras atenciones; Disponiéndose, que del total de esta asig-nación, la cantidad de cuatro millones (4,000,000) de dólares no estará disponible hasta el primero de julio de 1943; etc.” (Bastar-dillas nuestras).
Continúa la sección 14, según quedó enmendada, dispo-niendo la forma en que deberán distribuirse los diez y seis millones:
Para el programa de trabajo de emergencia debiendo destinarse no menos del 50 por ciento del total asig-nado a proyectos de siembra y cultivo de produc-tos alimenticios_$11, 500. 000
Para proyectos de compensación de desempleo, auxilio, abaratamiento de precios, subsidios, préstamos y ayuda económica general_ 2, 300, 000
*15Para el “Fondo de Bienestar Público, Fondo de De-pósito ’ ’, de la División de Bienestar Público del De-partamento de Sanidad_ 1, 500, 000
Para comedores escolares_ 350,000
Para distribución gratis de alimentos_ 200, 000
Para escuelas maternales- 50, 000
Termina la Ley núm. 181 de 1943 disponiendo por sn sec-ción 3 que sus efectos “se hacen retroactivos a la fecha en que entró en vigor la citada Ley núm. 16 aprobada én 27 de noviembre de 1942, tal como si la misma hubiera sido aprobada originalmente en la forma en que ha sido enmen-dada por esta Ley; Disponiéndose, que cualquier cantidad que haya sido llevada a los libros de Asignaciones de acuerdo con la citada Ley núm 16 aprobada en 27 de noviembre de 1942, será considerada como parte del total asignado por la presente Ley”. (Bastardillas nuestras).
El 29 de junio de 1944, el Sr. Celestino Iriarte Miró, en su carácter de contribuyente al Erario Público, radicó ante la Corte de Distrito de San Juan una petición de injunction contra los señores Rafael Buscaglia, en su carácter de Teso-rero de Puerto Rico y Rafael de J. Cordero, en su carácter de Auditor de Puerto Rico y contra los señores Antonio Fer-nós Isern, Jesús A. González, José M. Gallardo, Rafael Bus-caglia, Sergio Cuevas, Luis A. Izquierdo, Manuel A. Pérez y Rafael de J. Cordero, como miembros integrantes del Con-sejo Insular de Emergencia. En la petición, después de hacer una relación detallada sobre la aprobación y el contenido de las Leyes núm. 16 de 1942 y núm. 181 de 1943, se alegó en síntesis lo siguiente:
Que el 15 de febrero de 1944, con motivo de un informe suministrado a la Asamblea Legislativa de Puerto Rico por el Tesorero y por el Auditor de Puerto Rico, fue presentado en el Senado' el Proyecto del Senado núm. 28 para asignar de cualesquiera fondos disponibles en el Tesoro Insular, no destinados a otras atenciones, la suma de $21,500,000, la que sería puesta a disposición del Consejo Insular de Emergen-*16eia, para los fines especificados en la Ley núm. 16 de 1942, según qnedó enmendada; qne en dicho proyecto se disponía que la suma de $21,500,000 se asignaba en adición a la de $16,000,000 asignada por la Ley núm. 181 de- 1943; y que dicho proyecto no fué aprobado .por la Asamblea Legislativa de Puerto Rico.
Que el 7 de marzo de 1944 se radicó en la Cámara de Representantes de Puerto Rico el P. de la C. núm. 130, redac-tado substancialmente en los mismos términos y para los mismos fines del P. del S. núm. 28, a que ya nos hemos referido; y que el referido P. de la C. núm. 130 tampoco fué aprobado por la Asamblea Legislativa.
Que la suma de $16,000,000 asignada por las Leyes 16 de 1942 y 181 de 1943, está ya totalmente agotada, habiendo sido destinada por el Consejo Insular de Emergencia para pro-yectos y gastos ya aprobados, razón por la cual el Consejo Insular de Emergencia, desde el 1 de julio de 1944 en adelante no tendrá a su disposición dinero alguno procedente de dicha asignación de diez y seis millones de dólares.
Que los demandados intentan y se proponen utilizar una suma adicional de $16,000,000, procedentes de los fondos ordi-narios del Tesoro Insular, de julio 1 de 1944 en adelante, para ser dedicada a los fines y propósitos de la Ley 16 de 1942, según fué enmendada por la núm. 181 de 1943, todo ello a pesar de no existir asignación alguna legislativa de dicha suma adicional de diez y seis, millones de dólares y de que la Asam-blea Legislativa se negó dos veces a asignar fondos algunos adicionales.
Que la asignación y el uso de los diez y seis millones adi-cionales, sin estatuto o ley alguna que lo autorice, constitu-yen un acto ilegal y contrario a la Carta Orgánica de Puerto Rico y un uso indebido y ultra vires de facultades legislativas por parte de funcionarios ejecutivos y administrativos.
Termina el peticionario alegando que los fondos que los demandados pretenden utilizar son fondos ordinarios del Te-soro Insular, procedentes de contribuciones impuestas y *17cobradas al peticionario y a los demás contribuyentes de Puerto Rico; que el demandante y todos dichos contribuyen-tes son dueños en equidad de dichos fondos ordinarios; que el uso indebido e ilegal de esos fondos ocasionará daños irre-parables al peticionario y a todos los demás contribuyentes, quienes tendrán que aportar nuevas contribuciones para cu-brir la deficiencia creada por el uso ilegal; y, por ultimo, que el peticionario carece de otro recurso adecuado, rápido, y eficaz que no sea el de injunction.
Citados para mostrar causas por las cuales no debiera expedirse el auto de injunction preliminar solicitado, compa-recieron los demandados el 7 de julio de 1944 y radicaron su contestación. Las partes esenciales de la misma son:
1. Se admite que los demandados se proponen utilizar $16,000,000 adicionales de los fondos ordinarios del Teáoro Insular para los fines determinados en las leyes en contro-versia, pero se niega que no exista asignación legislativa alguna por dicha suma adicional. En apoyo de esta aseve- • ración, se alega que la Cámara de Representantes aprobó uná asignación de $21,500,000 y el Senado otra de $23,000,000, para el trabajo de emergencia de guerra, pero se admite que ninguna de dichas dos asignaciones fue aprobada por ambas Cámaras. Se alega que la discrepancia entre ambas Cámaras fué ocasionada por el Proyecto núm. 130 de la Cámara, a vir-tud del cual se pretendió crear un Consejo Insular de Emer-gencia integrado, entre otros, por cuatro miembros, nombra-dos por el Gobernador, a propuesta cada uno de ellos por el .organismo director central de cada uno de los partidos.polí-ticos cuyo candidato a Comisionado Residente en las prece-dentes elecciones generales obtuvo el 10 por ciento o más del total de votos emitidos para todos los candidatos a dicho cargo de Comisionado Residente; que con el propósito de lo-grar una medida conciliatoria, el Senado aprobó el P. del S. núm. 144, por virtud-del cual se prohibían y se castigaban como delitos públicos los discrímenes por razones políticas en *18el programa de trabajo y auxilio de emergencia; y que fué debido a discrepancias de orden fundamental entre la Cámara y el Senado, “que a la terminación del año fiscal anterior las asignaciones necesarias para el sostenimiento de las activi-dades de emergencia de guerra del Gobierno no fuesen apro-badas por la Legislatura”.
Alegaron los demandados que la asignación de $16,000,000 adicionales no es ni ilegal ni ultra vires y que, por el con-trario, “es legal y constitucional no tan sólo por constituir una asignación continua y permanente si que también por constituir una reasignaeión automática de fondos necesarios para el sostenimiento del Gobierno de Puerto Rico”.
Sostuvieron los demandados, que la negativa de la Asam-blea Legislativa a aprobar durante la sesión ordinaria de 1944 fondos adicionales para el programa de emergencia, “operó en sentido d» reapropiar automáticamente la suma original de $16,000,000 de acuerdo con la sección 34 de la Carta .Orgá-nica de Puerto Rico”.
Los demandados interpusieron varias defensas especiales. De ellas solamente merecen consideración las siguientes:
(a) Que el demandante carece de un interés' real, efectivo y verdadero en ley que le capacite para ejercer esta acción.
(ó) Que el Auditor de Puerto Rico tiene la facultad exclu-siva de pasar sobre la legalidad de los desembolsos del Go-bierno de la Isla.
Previo permiso que les fuera concedido por la corte de distrito, intervinieron en el procedimiento los municipios de Caguas, Salinas y Patillas y también varias personas de las que reciben $7.50 mensuales de los fondos del Plan de Emer-gencia de Guerra. En obsequio a la brevedad nos absten-dremos de hacer una relación de las defensas interpuestas por los interventores, por ser en realidad idénticas a las pre-sentadas por los demandados.
En julio 12 de 1944, la Corte de Distrito de San Juan dictó una orden de entredicho prohibiendo a los demandados *19que “lleven a cabo, verifiquen, completen o bagan asignación, apropiación o uso alguno de partida de dinero alguna, proce-dente de los fondos ordinarios del Tesoro Insular de Puerto Pico, para ponerlos a disposición del Consejo Insular 'de Emergencia para los fines y propósitos enunciados en la Ley núm. 16 de 1942, según enmendada, prohibiéndoseles, asi-mismo, que continúen desembolsando o disponiendo de dichos fondos para dichos fines o propósitos”. En la orden se dis-pone que la misma no entrará en vigor hasta tanto el peti-cionario preste una fianza por la suma de $5,000; y que el entredicho continuará en vigor “hasta que este tribunal dicte resolución o sentencia en el presente caso en relación con el injunction preliminar solicitado o en relación con el injunction permanente interesado, si es que el tribunal resuelve tener jurisdicción para dictar sentencia final en relación con la soli-citud de injunction permanente”.
Tan pronto como fueron notificados con copia de la orden de entredicho, el mismo día 12 de julio de 1944, los deman-dados acudieron ante esta Corte ■ Suprema en solicitud de un auto de certiorari con el fin de revisar la resolución dictada por la corte inferior. Expedimos el auto y a petición de los demandados y en auxilio de la efectividad de la juris-dicción de este tribunal, expedimos también,una orden suspen-diendo los efectos de la orden de entredicho recurrida, hasta tanto esta corte tuviera una oportunidad de oír a las partes y de resolver la cuestión en controversia en sus méritos.
• El 14 de julio de 1944 se celebró la vista del recurso. Las partes interesadas, representadas todas ellas por eminentes letrados, fueron oídas ampliamente, quedando el caso defini-tivamente sometido a nuestra decisión.
Como extracto o esencia de la brillante argumentación oral del caso y de los alegatos sometidos por los abogados de las partes contendientes, surgen tres cuestiones legales fundamentales. Las expondremos, discutiremos y resolvere-mos en el siguiente orden:
*20Primera: ¿Tiene el contribuyente Celestino Iriarte Miró algún interés especial, de naturaleza tal qne le capacite para el ejercicio de la acción de injunction, a la cual ha recurrido en el presente caso 1
Ambas partes han aceptado que no existe discrepancia alguna entre las autoridades en cuanto al derecho que tiene un contribuyente para impedir por medio de injunction el gasto ilegal de fondos, municipales. Algunas decisiones se basan en la analogía existente entre una corporación municipal y una corporación privada (IV Dillon, Municipal Corporations, 5th ed. see. 1580). En otras se considera a los contribuyentes como dueños en equidad de los fondos públi-cos.
También está fuera del campo de la discusión el que la jurisprudencia federal ha sentado de. manera definitiva la doctrina que niega al contribuyente el derecho' a impedir el uso de fondos federales. Véanse: Massachusetts v. Mellon, 262 U.S. 447, 67 L. Ed. 1078; Alabama Power Co. v. Ickes, 302 U.S. 464, 82 L. Ed. 374; Perkins v. Lukens Steel Co., 310 U.S. 113, 84 L. Ed. 1108.
En la mayoría de las jurisdicciones estatales se concede al contribuyente el derecho de acudir ante una corte de equi-dad para impedir el uso ilegal o no autorizado de fondos del estado. Y se basan esas decisiones en que en verdad no existe diferencia alguna entre los funcionarios municipales y los estatales. (1)
En otras jurisdicciones se ha sostenido que del mero hecho de ser contribuyentes no surge el derecho a demandar a los *21funcionarios de] estado. Es necesario alegar y probar daños especiales. (2)
El caso de antos presenta la decisión de una cuestión de carácter local. Estamos, por tanto, en libertad de sentar para esta jurisdicción la regla que consideremos más apropiada de acuerdo con nuestra peculiar situación gubernamental, y a ese efecto, no estamos obligados a seguir la regla federal esta-blecida en el caso de Massachusetts v. Mellon, supra, y nos inclinamos a aceptar como más razonable la regla sentada por la mayoría de las jurisdicciones estatales, reconociendo el derecho del contribuyente a acudir ante una corte de equi-dad para impedir el uso, sin previa autorización legislativa, de fondos estatales por funcionarios ejecutivos del Estado. El reconocimiento de ese derecho es más necesario en Puerto Rico que en las comunidades estatales. En éstas, el Jefe Ejecutivo o los Jefes de Departamentos que actuando ultra vires o sin autorización de la legislatura usen indebidamente los fondos públicos, pueden ser sometidos a un procedimiento de “impeachment” y castigados por su actuación ilegal. Si en Puerto Rico, cuya Legislatura carece de facultades para, iniciar procedimientos de “impeachment” y cuyos altos fun-cionarios ejecutivos no derivan sus facultades y poderes del consentimiento de los gobernados, adoptásemos la regla que sigue una minoría de las jurisdicciones estatales e ignoráse-mos que la tendencia moderna es en el sentido de reconocer el derecho del contribuyente a demandar a los que usen inde-bidamente fondos públicos, tendríamos que admitir que en esta jurisdicción puede cometerse el acto ilegal de usar desau-torizadamente fondos públicos, sin que exista un remedio eficaz para impedirlo o para castigarlo. Tendríamos que con-fesar que en Puerto Rico la máxima legal ubi jus, ibi reme-dium carece de significado.
*22En 50 Harvard Law Beview, 171, 231, 247 y bajo el título “Simpson, Fifty Years American Equity”, encontramos esta elocuentísima defensa del derecho del contribuyente a inter-venir en estos casos:
“En muchas de las grandes ciudades americanas y en algunos estados se ha hecho cada vez más difícil el asegurar, o aun fomentar, la honestidad oficial o la observancia de la ley colocando la facultad de controlar la extravagancia o la debilidad de un funcionario en las manos de otro. 4Quis custodiet custodesf Aun cuando la acción legal del contribuyente está lejos de ser un medio enteramente satis-factorio para fomentar un mínimum de decencia fiscal estatal o municipal, ha demostrado su utilidad allí donde se ha permitido. Si algún ciudadano de espíritu público (o encolerizado) se decide a de-mandar y logra conseguir un injunction contra los gastos ilegales, es probable que el efecto sobre el tesoro público sea más saludable que si el asunto se deja ‘pendiente del veredicto del pueblo en las urnas’ — frase que muy bien merce figurar junto a esa muy abusada palabra ‘patriotismo’ en la definición de Samuel Johnson.
“Los procedimientos de equidad han demostrado sin embargo, ser una ayuda prácticamente indispensable para un gobierno efec-tivo bajo las condiciones modernas, y con frecuencia han servido como un freno saludable contra la acción oficial ilegal.”
Se aduce como argumento en contra del alegado derecho del contribuyente aquí peticionario, que su interés es tan pe-queño y el daño que se le pueda causar tan incierto, que no es-taría justificada la orden de injunction que se solicita para im-pedir que se continúe el gasto ilegal de fondos públicos. No nos convence este argumento. La acción que se ejercita, aun cuando no pueda ser considerada estrictamente como un pleito de clase (class-suit), puede y debe ser considerada como una acción de carácter público. Como se dijo en Stewart v. Stanley, Atty. Gen., 5 So. (2d) (La. 1941) 531, 536: “Si un con-tribuyente no puede quejarse, — ¿ qué otra persona tendría ese derecho?”(3)
*23El estado de Louisiana es uno que en lo sustantivo se rige, al igual que Puerto Eieo, por un Código Civil y no por el dere-cho común prevaleciente en la mayoría de€os demás estados de la unión. Cuando la Legislatura de Louisiana quiso limitar el alcance de la jurisdicción de las cortes para conceder un restraining order contra funcionarios del gobierno lo hizo expresamente por ley en el año 1942. (Leyes de 1942, núm. 132, see. 1).
El territorio de Hawaii, cuyas relaciones y nexos políticos con los Estados son en cierto modo similares a los nuestros, ha reconocido el derecho del contribuyente a solicitar un injunction para impedir la realización por un funcionario pú-blico de un acto ilegal y perjudicial al tesoro público. En el caso de Castle v. Kapena, Ministro de Hacienda, 5 Hawaiian Rep. 27, el Ministro demandado trató de emitir bonos del Gobierno de acuerdo con la ley, pero se disponía a aceptar en pago de los bonos monedas de plata de un valor de sola-mente 82 por ciento del valor de la moneda de oro de Estados Unidos. .La ley disponía que no debían ser emitidos por menos de su valor a la par en oro o su equivalente. Castle, un contribuyente, acudió ante la Corte Suprema del Territorio en solicitud de mandamus. La corte opinó que no procedía el mandamus, pero sí el injunction, y se expresó así:
“El Ministro, al expedir los bonos por menos de su valor a la par, se disponía a realizar un acto ilegal. No bay duda de que con ello se causaría una pérdida y un daño al país, y a cada contribu-yente; y se levanta la cuestión, sobre si los peticionarios pueden recurrir a esta Corte en demanda de protección.
“Se dice, en defensa del demandado, que como el peticionario no sufre un daño especial y privado, no puede alegar que' tiene personalidad para acudir a esta corte. Existe jurisprudencia en apoyo de esta posición. Bajo ciertas circunstancias, incumbiría al Procurador General, o al funcionario que ocupe una posición aná-loga, incoar los procedimientos. . . •
“La falta de otro remedio es siempre una razón poderosa para la aplicación de remedios extraordinarios. Se ha sugerido para este caso el remedio de impeachment. Si estos bonos se expidiesen ile-*24galmente, y eon pérdida para los contribuyentes, el impeachment del Ministro, si se consiguiera, aun cuando lo desacreditaría, no serviría para reponer la pérdida causada al país, ni para retirar los bonos; ... El impeachment no sería un remedio adecuado.”
En Castle v. Secretary of the Territory, 16 Hawaiian Rep. 769, la Corte Suprema de Hawaii reafirmó lo resuelto en el caso anterior, diciendo:
“El derecho de un contribuyente a incoar una acción para im-pedir que un funcionario público realice un acto ilegal ha sido defi-nitivamente reconocido en esta jurisdicción desde el caso de Castle et al. v. Kapena, 5 Haw. 27, (1883). . .
“El uso de fondos públicos no es una cuestión académica o abs traeta y sí una que afecta vitalmente a cada contribuyente. Con-fiamos en que nunca llegará el día en Hawaii en que los contribu-yentes no se cuiden de conseguir evitar por medio de procedimientos legales apropiados el uso ilegal de fondos públicos en conexión con un estatuto anticonstitucional. Pero hay algo más importante que esas exhibiciones de espíritu público por parte de los contribuyentes, y es la sensación de confianza en que las cortes interpretarán las leyes y declararán la ley con imparcialidad judicial y sin prejuicios por causa de motivos o sentimientos personales.”
Numerosa y de gran fuerza de convicción es la jurispru-dencia citada por el contribuyente en apoyo de su derecho a solicitar el remedio de injunction. Nos limitaremos a citar los casos en la nota al margen. (4)
Convenimos con la jurisprudencia citada en que crearía-mos en esta Isla una situación deplorable si negáramos al ciudadano contribuyente el derecho de acudir a los tribunales en demanda de protección contra el uso ilegal de fondos pú-blicos por funcionarios públicos. Estos son los servidores y no los amos de los contribuyentes, y no hay razón legal alguna para que se les considere fuera del alcance de los pode-*25res de una corte de equidad, cuando el ejercicio de esos poderes fuere necesario para obligarles a actuar dentro de los límites de la ley.
Se dirá que si reconocemos el derecho del contribuyente a iniciar procedimientos de esta naturaleza, abriremos la puerta a una multiplicidad de pleitos, pues muchos contri-buyentes acudirán viciosamente a los tribunales para tratar de paralizar el funcionamiento del Gobierno. La objeción no es muy convincente. Debemos presumir que las cortes de distrito, investidas por nuestras leyes con la facultad de expe-dir autos de injunction, no han de expedirlos cuando se trate de casos frívolos y carentes de méritos; que no se prestarán a servir de dóciles instrumentos a las maquinaciones que tien-dan a obstaculizar a los funcionarios públicos en el cumpli-miento de sus deberes; y que no solamente desestimarán las peticiones carentes de méritos, si que .también castigarán a los que invoquen viciosamente su ayuda, con la imposición de costas y honorarios de abogados.
Que las alegaciones de la petición de injunction radicada en la corte inferior presentan un caso prima facie meritorio y que las cuestiones levantadas en cuanto a la alegada ilega-lidad de los actos contra los cuales se solicita el injunction son cuestiones substanciales y meritorias, ha quedado demos-trado por la laudable actitud de los funcionarios demáhda-dos, quienes no obstante haber interpuesto la defensa de falta de personalidad del demandante, han pedido insistentemente al tribunal que considere y resuelva en sus méritos las cues-tiones legales y constitucionales que el caso nos presenta.
Resolvemos, pues, que el peticionario contribuyente tiene la personalidad y el interés necesarios para poder incoar el procedimiento de injunction.
Segunda: ¿Es que la Ley núm. 16 de 27 de noviembre de 1942 ((2) pág. 51), en la forma en que quedó enmendada por la Ley núm. 181 de mayo 3.5 de 1943 (pág. 655), una ley de asignaciones continuas autorrenovables cada vez que se agote la partida de $16,000,000 asignada por la sección 14 *26para dar cumplimiento a los fines de la ley1? La pregunta que liemos formulado debe ser contestada negativamente.
La sección 14 de la ley original — núm. 16 de 1942 — con-tiene dos disposiciones completamente separadas y diferen-tes. La primera es una asignación específica, fija, determi-nada y global, por una sola vez, de “la suma de diez millones ($10,000,000) de dólares, de cualesquiera fondos existentes en la Tesorería de Puerto Rico no destinados a otras atenciones” para ser gastadá dentro de un período de tiempo indeter-minado. Por la segunda se creaba un fondo adicional, eventual e indeterminado en cuanto a su monto y sin limitación de tiempo, de “el setenta (70) por ciento de los ingresos del Tesoro Insular por concepto de la recaudación del impuesto federal de rentas internas sobre espíritus destilados embarca-dos o que se embarcaren de Puerto Rico a Estados Unidos a partir del primero de noviembre de 1942”.
El efecto de las enmiendas hedías a la sección 14 de la Ley 16 de 1942 por la Ley 181 de 1943, supra, fué: (a) elimi-nar por completo el fondo especial creado con el 70 por ciento de los impuestos federales sobre espíritus destilados; (b) asignar o apropiar la suma global de $16,000,000 para dar cumplimiento a los fines de la ley; y (c) disponer que la suma total asignada, o la parte de ella que fuere necesaria a juicio del Consejo Insular de Emergencia, pueda ser gastada en cualquier- año económico y hasta tanto no se declare, de acuerdo con la sección 19 de la ley, la terminación del estado de emergencia. El propósito evidente de esta última disposi-ción fué el de evitar que la asignación pudiera ser considerada como utilizable solamente durante un año' económico determi-nado (fiscal year appropriation), en cuyo caso los fondos remanentes al terminar el año fiscal revertirían a los fondos generales del Tesoro.
La .interpretación que, a nuestro juicio, debe darse a la sección 14 en su forma enmendada, o sea que la asignación es por la suma total de diez y seis millones, por una sola vez y para ser utilizada en todo o en parte en cualquier año *27económico mientras exista el estado de emergencia, encuentra apoyo adicional en las siguientes disposiciones de la misma sección:
“. . . Disponiéndose, que del total de esta asignación la cantidad de cuatro millones (4,000,000) de dólares no estará disponible hasta el primero de julio de 1943; . . .
. . Y, disponiéndose, también, que de la asignación de diez y seis millones (16,000,000) de dólares que se hace en esta Ley para el programa de emergencia podrá destinarse no más de la suma de dos millones trescientos mil (2,300,000) dólares, etc.”
Tenemos ante nos los proyectos P. del S. 28 y P. de la C. 130, presentados en evidencia en la corte inferior. Hemos examinado cuidadosamente los dos mencionados proyectos, ninguno de los cuales llegó a convertirse en ley por no haber sido aprobado por las dos ramas legislativas. El título en uno y otro proyecto es idéntico: “Ley para asignar, de cua-lesquiera fondos disponibles en el Tesoro Insular no desti-nados a otras atenciones, la suma adicional de $21,500,000 para ser invertida por el Consejo Insular de Emergencia, para llevar a cabo las disposiciones, etc.”
En la exposición de motivos del P. del S. 28 se dice:
“El Consejo Insular de Emergencia fué creado por la Ley núm. 16, aprobada en 27 de noviembre de 1942, según fué enmendada por la Ley núm. 181 de 15 de mayo de 1943, con el propósito de llevar a cabo un programa de ayuda, etc.
“Para llevar a cabo tal programa, se ha asignado por la misma Ley, según fué enmendada, la suma de diez y seis millones de dó-lares ($16,000,000) anuales.”
El P. de la C. 130 no contiene exposición de motivos. Por la sección 1, “se asignan de cualesquiera fondos disponibles en el Tesoro Insular”, $21,500,000, “cuya suma será puesta a la disposición del Consejo Insular de Emergencia para ser invertida, etc.”. La sección 2 lee así: “La suma que por la presente ley se asigna es en adición de la suma asignada por la Ley núm. 16 aprobada en 27 de noviembre de 1942, según posteriormente enmendada.” La sección 2 del P. del *28S. 28 es idéntica a la sección 2 del P. de la C. 130, que acaba-mos de transcribir.
Se nos pide que aceptemos como evidencia de la intención legislativa de asignar diez y seis millones anuales, el párrafo segundo que liemos copiado de la exposición de motivos del proyecto del Senado. La proposición debe ser rechazada. Cuando la ley es clara y libre de ambigüedades, como lo es la que estamos examinando, la intención o propósito que tuvo la Asamblea Legislativa al aprobarla no puede ser interpre-tada a la luz de las manifestaciones contenidas en otra ley aprobada en una sesión posterior y mucho menos por lo que se diga en un proyecto de ley que no ha recibido la aprobación de ambas Cámaras.
No encontramos en la ley vigente ni en los proyectos de ley sometidos a nuestra consideración, nada que revele la •intención del legislador de otorgar a los funcionarios ejecu-tivos que integran el Comité Insular de Emergencia una auto-rización para utilizar anualmente, o cada vez que se agote la asignación anterior, una nueva partida de $16,000,000.
Tercera: ¿Quedó automáticamente renovada la asignación de diez y seis millones de dólares para el programa de emer-gencia, por virtud de lo dispuesto por la seceión 34 de la Ley Orgánica, al terminar el año fiscal 1943-1944, en 30 de junio de 1944, sin que la Asamblea Legislativa hubiera hecho las asignaciones necesarias-para el'sostenimiento del Gobierno?
Para poder contestar la pregunta que hemos formulado conviene que hagamos un corto relato de los hechos históricos que motivaron la aprobación por el Congreso Nacional, en julio 15 de 1909, de la ley enmendatoria de nuestra antigua Carta Orgánica (Ley Foráker), por virtud de la cual se in-sertó al final de la sección 31 de dicha Ley Orgánica lo si-guiente :
“Y, disponiéndose, además, que si a la terminación de cualquier año económico no hubieren sido hechas las asignaciones necesarias para el sostenimiento del Gobierno en el siguiente ejercicio, se con-siderará asignada una cantidad igual a las sumas consignadas en *29las últimas leyes de presupuesto (appropriation Mils) para tal objeto; y basta que la Asamblea Legislativa baya beebo lo necesario para dicbo sostenimiento, el Tesorero podrá, con la aprobación del Gober-nador, baeer los pagos necesarios para los fines antes mencionados:”
En el año 1909, por cansa de desacuerdos entre la Cámara de Representantes y el Consejo Ejecutivo, la Asamblea Legis-lativa terminó sus sesiones sin haber aprobado el proyecto de presupuesto o de asignaciones necesarias para el sosteni-miento del Gobierno durante el año económico de julio 1, 1909 a junio 30, 1910. Para hacer frente a la crisis creada al Gobierno por la falta de autorización legislativa para usar fondos públicos con que sufragar los gastos necesarios para su sostenimiento, el Congreso Nacional aprobó la enmienda arriba transcrita, conocida por el nombre de su autor, el con-gresista Sr. Olmsted.
La nueva Ley Orgánica, conocida como “Acta Jones”, aprobada en marzo 2 de 1917, contiene al final del primer pá-rrafo de la sección 34 una disposición casi idénticas la de la enmienda Olmsted y que lee así:
“Si a la terminación de cualquier .año económico no hubieren sido hechas las asignaciones necesarias para el sostenimiento del Gobierno en el siguiente año económico, se considerarán asignadas de nuevo; partida por partida, las diferentes cantidades consignadas en las últimas leyes de presupuesto (appropriation Mils) para los fines y propósitos en ellas especificados, hasta donde las mismas puedan ser aplicables; y hasta que la Asamblea Legislativa haya actuado en dicho sentido, el Tesorero podrá previa consulta con el Goberna-dor, hacer los pagos necesarios para los fines antes mencionados.”
Que lo que tuvo en mente el autor de la enmienda Olmsted fué el resolver la crisis creada por la no aprobación del Presu-puesto General — Appropriation Bill — para el año 1909-1910, se desprende claramente de sus palabras ante la Cámara en defensa de su proyecto, las cuales aparecen en el Volu-men 44 del Congressional Record (mayo 27, 1909) pág. 2465:
“. . . mas no importa cuál lado tuvo la razón o dejó de tenerla, ni qué revisión deba hacerse a esta Acta Foraker, el hecho es que *30nos encontramos frente a frente con esta situación: Que habiendo terminado la sesión ordinaria de la Legislatura de Puerto Rico, y habiendo suspendido sus sesiones la sesión extraordinaria, y no exis-tiendo disposición alguna para el pago de los gastos necesarios del Gobierno Insular después de junio 30 de 1909, es al Congreso a quien corresponde disponer algo.”
Es cierto que más adelante (pág. 2466 C.E.) el mismo señor Olmsted, al oponerse a la insinuación de que la enmienda debería ser efectiva durante un año solamente, se expresó así:
"Podría hacerse, pero no veo ninguna razón de peso para que así se haga. En las leyes de Hawaii y de las Pilipinas la insertamos como una disposición permanente. Si desean cambiar las asignacio-nes existent es i ellos se pondrán de acuerdo y así lo harán.”
Parece obvio que al hablar de “las asignaciones existen-tes ’ ’, el Sr. Olmsted se refería a las asignaciones hechas en las leyes de asignaciones — appropriation bills — para atender a los gastos de sostenimiento del Gobierno, aprobadas en años anteriores y que debían reasignarse en los años siguientes.
Nuestro Comisionado Residente en aquella fecha, señor Larrínaga, interpretó el alcance de la enmienda Olmsted en el sentido que indican sus palabras, que copiamos del Vol. 44, página 2520 del Congressional Record: '
"Sr. Larrínaga: Sugiero, Sr. Presidente, que usted haga exac-tamente lo que ha aconsejado el Presidente — que continúe en vigor el presupuesto para el año anterior, con la condición de que el Acta Foraker sea considerada por el Comité de Asuntos Insulares y en-mendada'en sentido liberal. Si el caballero por New Jersey acepta mi proposición, yo presentaré una resolución disponiendo que la Ley Foraker sea revisada en la próxima sesión del Congreso, y el Presu-puesto del año pasado continuará en vigor.” (Bastardillas nuestras).
En la sesión de la Cámara del 7 de junio de 1909, el señor Olmsted, al explicar el propósito de su proyecto, dijo:
"El objeto del proyecto pendiente es remover esa dificultad, dis-poniendo que las asignaciones sobre las cuales ambas Cámaras de la Legislatura Insular estuvieron conformes para el año económico en *31curso serán consideradas como reasignadas y usadas para el pago de los gastos necesarios, hasta que la legislatura tome acción en cuanto a las asignaciones, y entonces esta disposición, de acuerdo con sus propios términos, dejara de ser efectiva.” (Bastardillas nuestras).
Consideremos ahora qué es lo que se entiende por “asig-nación” — appropriation—y “leyes de asignaciones” — appropriation bills.
La Corte Suprema Federal, en el caso de Bengzon v. Secretary of Justice and Insular Auditor, 299 U.S. 410, 413, 81 L. Ed. 312, ha expuesto en términos claros y precisos la regla para determinar cuando una ley puede ser considerada como “ley de asignaciones” o “appropriation bill”. Hare-mos un resumen de los hechos de dicho caso.
La Legislatura de las Islas Filipinas aprobó una ley titu-lada ‘Ley para autorizar •el pago de pensiones de retiro a funcionarios y empleados del Gobierno Insular retifados del servicio como- resultado de la reorganización o reducción del personal del mismo, incluyendo a los jueces de paz, etc.”
La Ley Orgánica de Filipinas autoriza al Gobernador para “vedar cualesquiera partida o partidas en cualquiera ley de asignaciones (appropriation bill), pero el veto no afectará la partida o partidas a las cuales él no tiene objeción”. En el ejercicio de ese poder, El Gobernador vedó la sección 7 de dicha ley, la cual disponía que los jueces de paz que habían de retirarse tendrían también derecho a las pensiones conce-didas por la léy. Bengzon, juez de paz retirado, solicitó la expedición de un auto de mandamus para que no obstante el veto de la sección 7 se ordenase el pago de su pensión. La Corte Suprema de Filipinas sostuvo la validez del veto y denegó el mandamus. La sentencia fué revocada por la Corte Suprema Federal, diciendo (pág. 413):
“Este poder excepcional, según se verá, está limitado a los pro-yectos de asignaciones — appropriation bills — ; cualquiera otra clase de legislación está sujeta a la regla general. Y su ejercicio está li-mita, "o a la desaprobación de una determinada partida o partidas *32de tal proyecto. La cuestión, precisa que debemos considerar es— ¿constituye el proyecto que se convirtió en Ley núm. 4051 un pro-yecto de asignaciones; y, si es así, era la sección 7, dentro del signi-ficado de la citada disposición de la Carta Orgánica, una partida de dicho proyecto?
“Debemos observar en primer lugar que el título de la ley no sugiere en manera alguna que lo que sigue es un proyecto de asig-naciones ; y un examen de la ley misma revela que, con excepción de "la sección 10, el proyecto solamente propone legislación de carácter general. Eliminando la sección 10, las once secciones restantes po-drían sostenerse como un acto de legislación general, dejando el' asunto específico de la asignación para ser incluido en una ley posterior. Es obvio que el término ‘appropriation act’ no incluiría una ley de carácter general; y un proyecto sobre legislación general no se convierte en un ‘appropriation bill’ por el simple hecho de ha-berse incluido en el mismo una sección autorizando una asignación. Un proyecto de asignación' — appropriation bill — es aquél cuyo objeto primario y especial es autorizar la asignación de fondos del tesoro público. Sostener otra cosa, sería confundir un proyecto de asig-naciones, autorizando diversas asignaciones, de dinero, con un pro-yecto en el cual se proponen diversas disposiciones de legislación general, con una asignación de fondos como un incidente.
< ( * -7? # * # * #
“Si el Gobernador General tuviese la facultad bajo la cláusula 19 de la Ley Orgánica para vedar la sección 7 del proyecto de pensiones la tendría también para vedar la sección 2 que concede preferencias a cierta clase de funcionarios y empleados; o la sección 4, que permite el derecho a elegir entre la pensión que concede la ley que estamos considerando y una pensión concedida por alguna otra ley; . . . Todas ellas son partes distintas de una ley de carácter general. La eliminación de cualesquiera de ellas mediante el ejer-cicio del poder del veto, permitiendo como conscuencia que las dis-posiciones restantes del proyecto surtan efecto . . . tendría como resultado el poner en vigor una ley general en una forma mutilada, en contra de la intención de la legislatura y tal vez en contra de la voluntad de la mayoría de cada una de las Cámaras. Esto no sería la negación de una partida o partidas de las asignadas, mediante el veto, y sería, en efecto, legislación afirmativa por edicto del ejecu-tivo.” (Bastardillas nuestras).
*33La regla que acabamos de exponer, aplicada a la situación que estamos considerando, nos lleva forzosamente a la con-clusión de que la Ley núm. 16 de noviembre 27, 1942, según fué enmendada por la núm. 181 de 1943, no es una ley de. asignaciones — appropriation bill — dentro del significado de la sección 34 de la Carta Orgánica. Que la Ley núm. 16 de 1942, según fué enmendada, es legislación de carácter general, se desprende claramente de su título y del contenido de sus veintidós secciones, con excepción de la 14, que es la que con-tiene la asignación. Por la sección 1, después de exponer los motivos que existen para la aprobación de la ley, se de-clara la existencia de un estado de emergencia y la urgente necesidad de aprobar un programa para hacerle frente. La sección 2 crea el Consejo Insular de Emergencia. En la sec-ción 3 se enumeran en detalle, en diez párrafos separados, las facultades de que estará investido el Consejo; y en la 4 se especifican sus deberes. El título I, que comprende las sec-ciones 5, 6 y 7 se refiere a la preparación y coordinación de un programa de trabajo de emergencia. Se definen las clases de proyectos que podrán ser incluidos en el programa de trabajo de emergencia. Se autorizan proyectos de siembra, recolección, almacenaje, preservación y distribución de pro-ductos alimenticios. Se dispone el término mínimo de trabajo y el salario mínimo a que tendrán derecho los obreros emplea-dos en los proyectos de emergencia. Y se faculta al Consejo para reglamentar el trabajo de dirección y supervisión. El título II, secciones 8, 9, 10 y 11, comprende todo lo concer-niente a Compensación de Desempleo, Abaratamiento de Pre-cios y Ayuda Económica General. El título III (sección 12) autoriza al Consejo para establecer organizaciones coopera-tivas con el propósito de aumentar las facilidades de transpor-tación marítima. Por el Título IY (sección 13) se confiere al Consejo el poder de expropiación forzosa y'para fijar las normas y determinar el uso que deberá darse a los bienes expropiados. La sección 15 dispone que los gastos y desem-bolsos deberán hacerse de acuerdo con las prescripciones de *34la Ley Orgánica; la 16 prescribe las estipulaciones qne de-berán consignarse en los arreglos, convenios y aportaciones de fondos que haga el Consejo Insular en relación con pro-yectos de la W.P.A. n otras agencias federales; la 17 autoriza al Consejo para donar fondos al Gobierno Federal o a las agencias federales, insulares o inunicipales, para comprar y distribuir productos de todas clases y distribuir dinero a personas indigentes. Las secciones restantes se refieren a la forma y manera de dar por terminado el estado de emergen-cia y a otras disposiciones formales que aparecen en todas las leyes.
Por el examen que hemos hecho se verá sin gran esfuerzo, que la Ley núm. 16 de 1942 es una pieza completa de legis-lación general, ideada y preparada para hacer frente a una situación anormal de emergencia. La asignación que se hace por la sección 14 es incidental al propósito fundamental de la ley y no tiene el efecto legal de convertir dicha ley en un proyecto o ley de- asignaciones.
Opinamos que los “appropriation bills’’ a que se refiere la sección 34 de la Ley Orgánica y que se renuevan automá-ticamente al no ser aprobados por la legislatura antes de comenzar el próximo año económico, son, además del “General Appropriation Bill” — proyecto general de asignaciones — to-dos aquellos propiamente llamados “proyectos de asignacio-nes”- — appropriation bills — en los cuales se hacen asignacio-nes anuales de fondos para gastos necesarios para el soste-nimiento del Gobierno durante el próximo año fiscal. Acep-tamos que los fondos necesarios para el programa de emer-gencia, si hubiesen sido debidamente asignados, deberían ser considerados como fondos necesarios para el sostenimiéntó del Gobierno (Steward Machine Co. v. Davis, 301 U.S. 548), pero no podemos aceptar que la ley que estamos examinando deba ser considerada como una ley de asignaciones dentro del significado de la sección 34 de la Ley Orgánica (Bengzon v. Secretary of Justice, supra).
*35La asignación contenida en la Ley núm. 16 no es automá-ticamente renovable por virtnd de la sección 34 de la Ley Orgánica por el hecho de qne la ley tenga como sn principal objeto el hacer frente a una emergencia. La Ley Orgánica prescribe qne los fondos públicos no podrán ser nsados sin autorización de la legislatura y no contiene disposición alguna qne autorice a la rama ejecutiva del Gobierno para usarlos, sin esa autorización, en casos de emergencia. La agencia federal conocida como W.P.A. fué creada para hacer frente al estado de emergencia nacional; y para dar cumplimiento a sus fines se asignaron por el Congreso muchos millones de dólares de los fondos del Tesoro Federal. Cada vez que los fondos se agotaron, el Congreso hizo nuevas asignaciones y cuando dejó de hacerlas la W.P.A. se vió obligada a suspender sus actividades.
Los aquí peticionarios han interpuesto como defensa adicional que las cortes carecen de jurisdicción para dictar sentencia en contra del Auditor de Puerto Pico, por ser éste an funcionario que de acuerdo con la Ley Orgánica tiene facultades exclusivas para autorizar el desembolso de fondos, aprobar cuentas, etc.
El Auditor ha sido demandado en su capacidad de Auditor y también en su carácter de miembro del Consejo Insular de Emergencia. La defensa interpuesta es, además de acadé-mica, prematura. No se trata en el presente caso de impedir que el Auditor autorice la inversión de fondos o apruebe com-probantes de gastos. Si el injunction que se solicita contra Los miembros del Consejo Insular de Emergencia fuere decre-tado, el Auditor de Puerto Rico no tendría oportunidad ni necesidad de actuar en su capacidad oficial como tal Auditor toda vez que no habría gastos ni cuentas que aprobar.
La crisis existe, pero no existen ni imposibilidades ni difi-cultades insuperables para solucionarla. No es crisis creada por fuerzas que estén fuera del control de la Legislatura, que es la llamada a actuar para rolucionarla y no las cortes.
*36En las arcas de. nuestro Tesoro Insular ingresaron du-rante el año fiscal 1943-44 rentas por un valor total de $101,478,312.62, de los cuales $62,385,623.39 procedían de ren-tas internas federales sobre bebidas alcobólicas. Existen, pues, en nuestro Tesoro fondos más que suficientes para las necesidades del programa de emergencia. Tenemos una Asamblea Legislativa que puede ser convocada en sesión ex-traordinaria y que es la única que puede constitucionalmente asignar los fondos necesarios para conjurar la crisis. El re-medio no está en nuestras manos.

El auto de certiorari expedido debe ser anulado y asi-mismo la resolución dictada por esta corte, de fecha 13 de julio 19á4, suspendiendo los efectos del entredicho decretado por la corte inferior, el cual queda restituido en toda su fuerza y vigor, y el caso devuelto a la Corte de Distrito de San Juan para procedimientos ulteriores no inconsistentes con esta opinión.


 Leckenby v. Post Printing and Publishing Co. (1918) 65 Colo. 443, 176 Pac. 490; Rockne v. Olson, (1934) 254 N. W. 5 (Minn.); Wertz v. Shane (1933) 249 N. W. 661 (Iowa); Reid v. Smith (1940) 375 Ill. 147, 30 N. E. (2d) 908. Véanse, además, Conway v. New Hampshire, (1938) 199 Atl. 83, 86; Page v. King, 131 Atl. 707; Sun Cab Co. v. Cloud (1932) 159 Atl. 922; Stewart v. Stanley (1941) 199 La. 146, 5 So. (2d) 531; Goode v. Tyler (1939) 186 So. 129; State v. Kelly (1937) 274 N. W. 319; Fisher v. Marsh (1925) 113 Neb. 153, 202 N. W. 422; Castilo v. State Highway Commission (1925) 312 Mo. 244, 279 S. W. 673; Castle v. Kapena, 5 Hawaii 27, 28; Hall v. Blam, 148 So. 601; Carso v. Board, etc., (La. 1944) 17 So. (2d) 358.


 Crews v. Beattie (S. C.) 14 S. E. 2d 351; State v. Showalter (Wash.) 293 Pac. 1000; Sanders v. Ballard, (Ga.) 127 S. E. 851; State v. American, etc. (Tenn.) 72 S. W. (2d) 775; Pierce v. Smith, (Kan.) 29 Pac. 565; Deering v. Martin, (Fla.) 116 So. 54; Milwaukee etc. v. Hill, 241 N. W. 364; Asplund v. Hannett, 31 N. M. 641, 249 Pac. 1074.


 Otros casos de Louisiana sosteniendo la misma regla son: Donaldson v. Police Jury, 109 So. 34; Borden v. Louisiana Board of Education 123 So. 655 y Graham v. Jones, 3 So. (2d) 761.


 Croach v. Bennett, 17 S. E. 2d (S. C.) 320; Page v. King, 131 Atl. 707; Clark v. Crown Drug Co., 152 S. W. (2d) 145; Conway v. Water Resources Board, 199 Atl. 83; Leckenby v. Post Printing & P. Co., 65 Colo. 443; Gaston v. State Highway Dept., 132 S. E. 680; Fischer v. Marsh, 202 N. W. 422; White Eagle Oil etc. Co. v. Gunderson, 205 N. W. 614, 43 A.L.R. 397; Castilo v. State Highway Com., 279 S. W. 673; Anderson v. Houtes, 240 S. W. 647.